Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 1 of 49

39

AR‘I‘ICLE 26 - PENSION
A. Employer contributions to the Local One Security
Officer's Union Money Purchase Pension Plan ceased effective
June 30, 2007. All individual account balances are retained in
the Plan and individual employees shall receive them in

accordance with the terms of the Plan.

B. (l) Effective July 1, 2007 employees previously
covered by the Local One Security Officers Union Money Purchase
Pension Plan are covered prospectively by the New York
University Staff Pension Plan (“the Plan”).

(2) Employees commenced earning service credit under
the Plan effective July 1, 2007.

(3) There will be full vesting in Plan benefits after
five (5) years of service, including all service with the
University.

(4) The University shall make any amendments to the
Plan and/or any governmental filings required to effectuate the
provisions contained in this article.

(5} The Union has received a copy of the complete
text of the New York University Staff Pension Plan (Non~
Contributory) and the Summary Plan Description (SPD).

(6} The Employer will maintain the New fork

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 2 of 49

40

University Staff Pension Plan for eligible bargaining unit
employees for the duration of this Agreement.

(7) Bargaining unit employees are eligible for
participation once they have reached the age of twenty-one (21),
have been employed by the University for twelve (12) months, and
have worked 1,000 hours in a twelve (12) consecutive month
period.

(8) For covered service effective July l,_200?, the
amount of pension an employee is entitled to is based on the
following formula:

a. Average monthly salary over the three (3)
consecutive years with the highest

compensation prior to termination date x
.014 X first nine credited years of service.

b. Average monthly salary over the three (3)
consecutive years with the highest
compensation prior to termination date x
.017 x credited years of service after 9 up
to a maximum of 35 years of service._

An employee may accrue a maximum of 35 credited years of service
under all of the sections of this provision.

(9) The normal retirement date is the first day of
the month after the month in which the employee's sixty-fifth
(65th) birthday occurs, or the employee's birthday if the

employee's sixty~fifth birthday is the first of the month.

 

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 3 of 49

41

(10) Effective January l, 1986, the mandatory
retirement date is eliminated, as required by New York State
Law.

(ll) Effective November l, 1981, the pension plan is
amended to count as credited years of service} years of service
prior to the month in which the employee attained his/her 22nd
birthday.

(12) All questions concerning coverage, vesting,
entitlement to pension, or any aspect of the plan are to be
resolved in accordance with the procedures contained in the plan

and are not subject to the grievance and arbitration provisions

of this Agreement.

AREICLé 26A -‘WINDOW SEVERANCE PLAN
Effective for the period May l, 2013 to December 31, 2013,
the University will establish a Window Severance Plan with the
following features:

1. Employees age sixtyetwo (62} and over with at
least ten years of full~time continuous service will be eligible
to participate in the plan.

2. Eligible employees may, during the period of the
Plan, elect in writing (in a form to be provided by the

University) to resign from the University’s employment.

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 4 of 49

42

3. Eligible employees electing to so resign will
receive one week’s base pay for every full year of service.

4. The Plan will comply with all provisions of the
Age Discrimination in Employment Act.

5. Eligible employees will be entitled to all

applicable university retiree benefits.

The University shall be solely responsible for the expense and

preparation of Window Severance Plan documents.

aRTICLE 27 ~ DISABILITY BENEFITs Law/
EMPLOYL~ENT INSURANCE raw

A. The Employer shall cover its Employees so that they
shall receive maximum weekly cash benefits provided under the
New York State Disability Benefits Law on a nonecontributory
basis and also under the New York State Unemployment Insurance

Law, whether or not such coverages are mandatory.

B. Any Employee required to attend his Workers
Compensation hearing shall be paid for his regularly scheduled

hours during such attendance.

 

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 5 of 49

43

ARTICLE 28 ~ HEALTH, DENTALL AND LIFE INSURANCE

A. The Employer shall continue to provide its present
choices of health insurance coverage, or substantially
equivalent coverage, on an individual basis and for families to
full~time employees upon completion of three (3) months service.
Choices of health insurance plans, including the ability to opt
out (upon proof of substantially similar coverage) will be
during the annual open enrollment period.

l. Calendar Year 2013

 

See Appendix H~l

2. Calendar Years 2014, 2015, 2016, 2017r 2018

See Appendix H~2

B. If the University negotiates a substantially better
health insurance program with IBT Local 810 during the term
hereof, the Union may elect a reeopening of the contract for the
purpose of negotiations on the subject of health insurance

within (60) days thereof.

C. Dental Insurance
1. For the calendar year 2013, the University will

continue to provide its Met Life Dental Assistance Benefits

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 6 of 49

44

Plan, or equivalent coverage, (including the provisions setting
forth exclusions, limitations, deductibles, and service
reguirement) on an individual basis to full-time permanent
employees at no cost to the employee for the duration of this
agreement. Coverage for the family, including a domestic partner
and children of the domestic partner, of a full-time permanent
employee is permitted on a shared cost basis. The contribution
for family coverage is $4.00 per month. The service requirement
is three months. The University shall continue to provide the
same coverage that it provides for administrators for the
duration of this Agreement.

2. Effective calendar year 2014, employee dental
insurance contributions are $5.00 per month for individual

coverage and $15.00 per month for family coverage.

C. Group Life Insurance
l. The Employer shall grant $30,000.00 of the
Employer's group life insurance coverage at the Employer's
expense to all full-time employees covered by this Agreement
upon the completion of three months employment.
2. Optional additional amounts will be available to
full~time employees in $5,000 increments, up to a maximum of

$40,000, on a cost~shared basis, with the employee paying one~

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 7 of 49

45

half of the cost and the University paying one-half. Effective

January l, 2014, the maximum is increased to $70,000.00. l
3. New employees have 30 days after completion of

three (3) months of service to enroll without proof of

insurability.
4, Employees who choose not to elect voluntary

coverage during the initial enrollment period available to them

will have to show proof of insurability at a later date in order

to participate.

ARTICLE 29 " SUBSTANCE ABUSE POLICY

The New York University / Local One Security Officers Union

Substance Abuse Policy is incorporated herein by reference.

ARTICLE 30 - COMMUTATION EXPENSE REIMBURSEMENT ACCOUNTS

The University will make available to employees the same
commutation expense reimbursement accounts that it makes

available to administrators.

ARTICLE 31 ~ INFOBMATION

A. The University will give the union the names and

addresses of new employees on a monthly basis.

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 8 of 49

46

n. The University will furnish to the union the dates of
changes in status of the bargaining unit members. The University
will furnish to the union notice of all dismissals,
resignations, deaths, promotions, demotions, transfers,
retirements, name changes, reclassifications and leaves of
absence and the dates of such changes. The notice of leaves of
absence will include the starting and return dates of the leave.
The notice of dismissals, resignations, deaths and retirements
shall state the reasons for termination (discharge, resigned)
and whether the employee was on probation. This information
shall be furnished by the twentieth {20th) day of the month
following the month in which either they were employed and/or

there was any change in employment status.

C. The University will provide to the Union on a
quarterly basis a list of the names of all members of the
bargaining unit with their University identification numbers,
job title, rate of pay, home addresses and date of hire, as
shown in the University's records. The University will make a
reasonable effort to provide this information through a mutually
agreed upon method of electronic transfer to the Union or its

designee. The University is not obligated to purchase

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 9 of 49

47

additional equipment or incur substantial additional cost.

D. The University will send the job-posting list to the

union each week.

E. Copies of any Departmental rules, regulations and
policies that relate to terms and conditions of employment or
disciplinary action shall be sent to the union. If there are
any changes in these Departmentalwwide rulesr regulations and
policies the union must receive them at the same time they are
distributed.

BRTICLE 32 - HEALTH .AND SAFETI

A. Two University representatives and two Union
representatives, at the request of either party, will meet at a
mutually agreeable time and place, twice during each contract
year, to discuss matters relating to health and safety. The
meetings will be scheduled for two hours and any Union
representative who is a member of the bargaining unit will be
released from work to attend the meeting and will be paid for

the time spent at the meeting.

B. In compliance with University health and safety

policies and procedures, the University shall make reasonable

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 10 of 49

48

attempts to maintain in safe working condition the assigned

workplace and equipment required to carry out assigned duties.

C. All employees exposed to biohazard areas will be

issued radiation tags.

'D. Safety medical kits shall be supplied by the

University and placed in the locker rooms.

ARTICLE 33 - DOMESTIC PARTNER

Wherever the term spouse is used in the contract, the
benefit provided may be used equally by an employee for a
domestic partner, provided that the employee and domestic
partner sign and are in compliance with the terms of the
affidavit attached as Appendix C. Wherever the term child or
children is used in the contract, the benefit provided may be
used equally by an employee for the natural or adopted child or
children of a domestic partner subject to the same proviso.
Wherever the terms "domestic partner" or "domestic partner's
child" are used in the contract, they are defined as stated

above and subject to the qualifications stated above.

 

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 11 of 49

49

ARTICLE 34 ~ PUBLIC ACCESS DEFIBRILLATOR PROGRAM
Security Officers will be trained and required to use an
Automatic External Defibrillator (AED) in the performance of

their duties.

ARTICLE 35 ~ EMERGENCY
For purposes of the contract, emergency means a suddenr
generally unexpected occurrence or set of circumstances

demanding immediate action.

ARTICLE 36 ~ BULLETIN BOARDS

The Department shall provide minimum 48 inch by 36 inch
bulletin boards for Union notices relating to meetings, dues,
entertainment and general union activities. The bulletin boards
shall be placed in the locker rooms at 7 Washington Place, the
substation at 13th Street, the Dental Center, 80 Lafayette
Street and near the Law School time clock. These bulletin
boards shall be glass cases with a lock and key for the
exclusive use of the Union, except at the Law School where the
board is shared. No notices which are derogatory to the

University shall be posted.

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 12 of 49

50

ARTICLE 37 - DISCIPLINE FOR EXCESSIVE~ABSENTEEISM
AND TARDINESS

A. Discipline for excessive tardiness is to be handled in

accordance with the guidelines set forth in Appendix D.

B. Discipline for absenteeism problems will be handled on
a case by case basis and must be for just cause. The University
will continue to follow its progressive discipline practice
which usually provides for an oral and written warning before
suspension[s] or discharge, but which allows for skipping steps
depending on the seriousness of the misconduct involved. All
discipline is subject to the grievance and arbitration

procedure.

ARTICLE 38 ~ SECURITY SPECIALISTS

l. A seniority roster, separate from that used for
Security Officers, shall be kept for Security Specialists to

determine the scheduling of their vacation and days off.

2. The schedules for Security Specialists hired prior to
December 9, 1998 will remain the same as currently worked unless
class schedules change or other events occur that change the

needs of the Department, which then reserves the right to make

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 13 of 49

51

reasonable changes in schedules. The Department is not limited
in any way with regard to schedules for Security Specialist
replacements or additional Security Specialists hired on or

after December 9, 1998.

3. The job description for the Security Specialists is

attached as Appendix E.

ARTICLE 39 - UNION REPRESENTATIVES
A. A Shop Steward or Union officer will be released from
work to attend first and second step grievance hearings and paid
for the time spent at such hearings. No Shop Steward or Union
officer will be paid for attending more than two grievance

hearings a week.

B. The grievance will be scheduled at a mutually
agreeable time with the supervisor at Step 1 and the Director of
Labor Relations or that person*s designee at Step 2. Those

officials shall also verify the length of the hearing.

C. The Shop Steward or Union officer will not be paid or
released from work for time spent in preparation for the hearing

or discussing the grievance with the grievant.

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 14 of 49

52

D- The Union shall give a current list of Shop Stewards
and Union officers to the Director of Labor Relations and give
notice of any changes in the list within one week of their

OCCU]'_”I'EHCE .

E. An accredited representative cf the Union shall have
reasonable access to the University's premises where bargaining
unit employees are present, for the purpose of administering
this Agreement, provided that there is no interference with
employees’ work and that prior notice of the visit is given to
the tour commander. The Union will provide in writing, the
names and positions of up to three (3) accredited

representatives to the University’s Office of Labor Relations.

F. Up to five Union Representatives total will be
released from work 2 hours before the end of their tour if
working the hours on the 2“d Platoon (?xB tour] or will be
released from work 2 hours during the start of their tour if
working the hours on the BHRPlatoon (3xll tour) and paid for
this time, for the purpose of attending Union meetings once per
month. The Union will give five (5) days notice of the date of

the upcoming meetings and the names of the representatives to be

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 15 of 49

53

released. The Union recognizes that there may be exceptional

circumstances requiring that these leaves be cancelled in whole

or in part.

ARTICLE 40: PERSONNEL FILES

Employees will be given an opportunity to read any written
warning or letter notifying them of disciplinary action which is
placed in their personnel file, and shall receive a copy at the
same time. They must acknowledge that they have read the
document by signing it. This provision does not permit
inspection of personnel files.

An employee will be permitted to submit a written rebuttal
to any written letter or notice of disciplinary action and have

it placed in his/her personnel file.

ARTICLE 41 ~ STAFF TBAINING

If the courses listed in Appendix l are offered by the
School of Continuing and Professional Studies and are tuition
remission eligible, employees who enroll will be reimbursed for
the normal 20% tuition charge if they successfully complete the
course. Representatives of the University and the Union shall
meet annually to discuss other courses, if any, which may be

substituted for the courses listed in Appendix l.

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 16 of 49

54

ARTICLE 42 - ENTIRE AGREEMENT

The parties, in consideration of the benefits, privileges
and advantages provided in this Agreement, and as a condition to
the execution thereof, agree that that no term of the Agreement
may be modified in any respect except by a writing executed by
each of the parties hereto. The parties further acknowledge
that they have had a full and unfettered right to bargain over
the wages and benefits payable to employees covered hereunder,
and waive their right to bargain concerning such wages and/or

benefits during the term cf this Agreement.

 

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 17 of 49

55

ARTICLE 43 ~ TERM AND RENEWLL

This Agreement shall be effective as of July l, 2012 unless
otherwise provided herein and shall expire June 30, 2018. Sixty
(60) days prior to the expiration of this Agreement, the parties

shall commence negotiations for an Agreement to become

effective July l, 2018.

IN WITNESS WHEREOF, the parties have hereunto set their

hands and seals this 20 day er A/,¢ , 2013.

ii_:z;__

NEW YORK UNIVERSITY

A" d }\.

l f "

_JHKL' v
Ai- on Leary
Executive Vice Pre ident

By= in a WA

Yérrance J. §§z§h
Director of bor Relations

   

By:

LOCAL ONE SECURITY OFFICERS UNION

 

By:

 

Michael Pidoto
President

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 18 of 49

56

APPENDIX A

l. Minimum weekly wage rates for full time Security
Officers hired prior to July l, 2008 and full time Security
Specialists after receiving the across the board increases
listed below:

?/1/2012 ?/1/13 7/1/14 7/1/15 7/1/16 7/1/17

 

 

Security
Officers $1018.00 $1038.00 $1064.00 $1091.00 $lllB.OU $1146.00

Security
Specialists $1122.00 $1144.50 $1173.00 $1202.00 $1232.00 $1263.00

2. Hiring Rates (weekly):

7/1/2012 7/1/13 ?/1/14 ?/1/15 7/1/16 7/1/17

 

$550.00 $600.00 $615.00 $630.50 $646.00 $662.00

3. Across the board increases for all Security Officers
and Security Specialists employed on the dates set forth below:

7/1/2012 7/1/13 7/1/14 7/1/15 7/1/16 ljl/l?

 

 

2.5% 2 2.5

o‘.°

2.5

o\°
r:.".o

2.5

o\°

2.5

o\°

The above will be rounded to the nearest $0.50 or dollar.

4. Wages of part#time Employees shall be prorated.
5. nil wages shall be paid weekly in cash or by check

6 Full time employees earning less than $600. 00 per week
will have their wages adjusted to $600. 00 per week effective
July l 2013, after the calculation of the across the board
increase.

 

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 19 of 49

57

7. Longevity Increases
After receiving the above across~the»board increases:

A. On each July l, employees who have reached their
lOUlanniversary of employment during the previous
twelve (12) months shall receive an increase of

nine dollars ($9.00) per week.

B. On each July 1, employees who have reached their
15U‘anniversary of employment during the previous

twelve (12) months shall receive an increase of
seven dollars ($7.00) per week.

C. On each July l, employees who have reached their
ZOU‘anniversary of employment during the previous
twelve (12) months shall receive an increase of
seven dollars ($7.00) per week.

8. Step lncreases

Completion of 3 months - $20.00 per week
of service

Completion of 18 months - $20.00 per week
of service

Completion of 36 months e $20.00 per week
of service

Completion of 48 months ~ an amount necessary

of service to bring the
Security Officer to
the applicable
minimum wage rate
(job rate) listed
in paragraph 1
above.

TW

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 20 of 49

58
APPENDIX B
Severanoe Pay
A. For those employees employed subsequent to September

1, 19?2, the following provisions shall govern;

1. In case of termination of employment because of
the employee's physical or mental inability to perform his
duties or from reduction in force, the employee shall receive,
in addition to accrued vacation credits, termination pay
according to service with the Employer, as follows:

Employees with 5 but less than 10 years - 'week's pay

1

Employees with 10 but less than 12 years - 2 weeks’ pay
Employees with 12 but less than 15 years - 3 weeks‘ pay
Employees with 15 but less than 17 years - 6 weeks‘ pay
Employees with 1?`but less than 20 years - T weeks' pay
Employees with 20 but less than 25 years ~ 8 weeks' pay
Employees with 25 years or more - 10 weeks’ pay

As an employee physically or mentally unable to perform his
duties may resign and receive the above termination pay if he
submits satisfactory evidence of such inability. If the
Employer does not deem the evidence satisfactory, such question

may be submitted to grievance and arbitration.

2. The right to accept termination pay and resign

where there has been a reduction in force shall be determined by

/\W

 

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 21 of 49

59

seniority, i.e., termination pay shall be offered to the most
senior employee, then to the next more senior, and so onr until
accepted. If no employee accepts the offer, the least senior

employee or employees shall be terminated and shall receive any

applicable termination pay.

3. "Week's pay" in the above paragraphs means the
regular straight"time weekly pay at the time of termination. If
the Employer offers part-time employment to the employee
entitled to termination pay, he shall be entitled to termination
pay for the period of his full-time employment, and if he

accepts such part~time employmentr he shall be considered a new

employee for all purposes.

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 22 of 49

60

.’APPENDIX C

 

0 r1 1,1_“,_€1 zit;§i'§,
ash sess 1_:1"§.;',1:|1 ¢11'1 eahca 1111;¢1_11"1¥1`1111`

 

\

.'-1§11`1:1'_"1111§1§'1‘11 111¢§1`111¢§11'1111_1;
" s 11111_`._1; genesis partnsrand 1111 11a atdmsri`letad 1111|1§_£1'91'15'1_1115 fn_tené_ac! this of

  
  
 
 
 
 

` 11.5'|1§1":111':1§`§31` sfirasi.¢_f!\':-<ir'¢vswilwlms§r he

' '11P1d dia_r§u' 11116'1_11` "" "ssnmr lth _1_1';15 1§1-'1`_11 g’g` annarq|ng 19 :_§;e_

1‘111'191‘11.1¢ |¢aa¥_[y"

  
   

 

 

 

Case 1:19-cv-OO267-.]PO Document 1-3 Filed 01/09/19 Page 23 of 49

61

 

 
   

 

isia“npmfarjl\g 1115 "*`|]u'""" "
1139-1111`~121;11`15:1111 'r`pq_i sj|_:l 11111‘13;1111'1 1111me 'r_rz 5131'1;11'1111:11 sri 1153»,1:_11,

  
 
 
      

th§ psrlnsfshlp<wlll lie

viz age '£ubjg_r;_`t _15:1 1119 sa`me‘ 111111111_11":`111,'1 1:~:11|1~.11':~_' 111111

ss 535`1_1'11 -1' llrlivprsi;("~ §_=,1;1111`1’1 programs 1151 ql;h_ur
|'l " 1115

' '1~5_111_11111111` gromw¢z|thln ajr' .
§§1:1`1_=.111`111111 1111’11-.1£'3'1-1115111§11 11111 th;zllnwm=lb;’:s 1111111£1511'1111111 131_11111'11111~11»21'151§

  

11 '1'1!€1_ gn`c`{¢'fk"gi\'rid `11_)`:`._11 els` 1161}'1115115; parkith
. §

  
       

   

    
   

~»- '111":1` 213 ]blnt|§i` 1111%1'11:11'51!`_111¢_ fc_»jr 15111:11 oci'i`é`r"s 11151111111:_>'11 11111=.1€11:15_511111:1 s‘haqé 1111=11'1¢111|7:0111111;_3_'111‘¢§1$‘1\1'.*11$*! 3.=*
damanskawéhytwq be§\g 63113~'5.11-1=,- 1513€_¢¢ cfsqp|:g:,r£lng dacq1113111311h11, 1115¢51§1 nfa.g._{hlnh 111131;.
ba,én. attached fo`ihl‘a F,Hldavlt:

11. 1111er 'mqr:t_gage car teas€-_Ez')ri'§ina_l 53c11m11n111 su’@ml¢_;,ed'fg§ 1111<`1€1_11\'1,

11. 1111§§11'31`1311'61'déméselh:'pa liner-1111 1111111.11*11:18111111 emplclveé"-s_wj`l_l 111 1112_1_111111111111 111-111 35 partner.

 

111 Eiaisign'atian 1111£1"1'=`111`@11`¢;1>11111"1§1511§1:`1`1111111`|¢'1111',"111 `E'r.n:§|b;_€_eé/s 1112`11131'11111`11`11§=11111§111§11~1‘§?11:.plan

‘1.11'1111:1111‘1_111_11'11111"11111$€11§ 1111 c§éa'§ 1111 11'1'11'11_1111111111 11 111§11111513111111§11115_ '1:1§11'1.11’1¢°1`111111115-

  
  
 
     
 
    

neyar".d ch¥!dren 1}§ a.

"'3'1“1 15611111§1 3111'1' iiéntal
en of}'bu[_ c_|qm_va;sf_l£ pra_l_t_rya;r ~1‘_111]_[1£1_1=_1 ‘t_r_eht'_u_c{
r 61511;111_11_11 oi‘y‘qur dai'nés .. purina 11`11111115`11.
lq{a__ma avenue 1111 ?Fyl."flll-‘. 1:_161_`1"1'1“"`,1‘11]?: {‘1 _ 1151 31"11-§ ,-i_' 1
1525/35 1113 1311 thé nqi.\érelg`E pr_~*zir_H-_=ii t`q. _1¢'<31,11' `d§um`z§t“'s
rep u_ri§|¢__»r . bandih;i`rqg_ra ‘_1)1:1)_3 1:1`51“§|111:1'11`1:£ faxa_bfe

1111_§'6 bid 1'cifr. T§"l_.$' 513'.|1]13 171-1116 fw\_'é?kg ro\rmeitlio 1`11.1'1’151:|.&11'1§_1§'1|:: px_alin'éi ain`r.'¢` h|s' 0111‘1-',-.1' hil§réh 1211||
bi:' hzsé`d 1:`1[1' `t`l1'é1 `1:1":1:15<:151?~161':'011&%1§5»= und#FEl-la U_nl ilefslt'.l' s` blmth 1516§1"¢`.1‘1'1.-

 

 

 
  
  
   

"110£1r1111)1 §113§11|31§<1

 

  
    
 

v _ 7 Ii`g"_.'_ér'l,=_'!e Cq_d\_=,§ qhaijlg§§. pe‘i“lnd'|cail}' 'J` fs'§&gge§t _thfq't
_‘,‘ r1 ' " ..` _ _' e")h='¥hen 911 ¢mesilapmtner anéjor` 1515 arbarchi!`dmh am
11'1:3'ur£r='.~: 1:_111`3111112`<:! depends-vii 511me you csrle_ME-'i`al§h E',`r 111"1'1 dependé‘its

11111)1.11 dvmeat19 partne¢ant% his orher ¢h11dren qr,p;sc[enca -:1 1:1`111115311151111"1.1..'1`11`111 1:<11~1111_113_~,'¢1.11
1111111.:1,1;|_1_1 part_r_x'r_ar ar 111» _c_r' her ch'lldnm to E_ .1_11‘11- 111113.|`11`1¢¢5 d=PH'mErib or 113 11__11¢-1'1-’€!-" qualé'fl`,=.d 111=.'151=.111531'11,.
",'bu'_ meat 11`1_1_'1:11‘11"1 tii`e_ U_rflvé';'silj '.11'111111"1 31 d~;ré.q§ fha _mbdiHF;-tiiibri 'i¢ §hnt 1151er of 13"1\`1"£1?1§8& D!T*"¢°~nef` 16
prqsgic[§§d 1131_1_11 e'r 11'1__2 I_.| _111'1’_12_1'$|_1:11*'_1! hamile p_mgrgl_’ns 1_'11;1_11 be ia)*.‘ecf [1_:11r not ta`:~:a':ij Bpp:fqprla_':`e[','.
ij (an' 1 §'e_ 11 31:|11111,5,11°1'11_-1|_§3 add undar£~t__ d .li~[s§t ha _ fl`t‘s_
15115'111155‘1111;;'; :dumm.th: p`a'difs'r_ 3151:11"131 '1:'11 1_;11]1`111¢_1‘1 1:.1§1_11,1 113111111111:11111111;1:1-11111 ` 1171'1"1111_1¢__';1 1511‘11131_111=
1111':_:1>1'11_._.§;1`1 m,- ;1'1:11 1112 ,__. 11.1, 11111_111§1;-1'_1111 , _;'p asur».¥€#»lw; dbmésb"c- parm?jr 11111_1_1';.1§`1: 111-111 111111.111111
g-F-'r"ny` 11.0`:11§-§§':1¢ piss_":`;`rmr goal 1:',1':55 ééiub:iifnrisj 111 n'u`a r S`éi£i`éh 152 1‘5'11’&1"1`1%`. |1‘111.'111;1’§'1!£ §E§€Et’ii[é€ `Codé'.

 

 

    
            

 

 

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 24 of 49

62

 

`_ *11‘1' ffb}‘fa'uofg¢=.f §'11`§;1;'.`1_1'¢ 1113 nn'ow}§z:>rtunIW-xo ¢cri:c=_ul_e max ;1'1'11`11§&§_. 1111111111'.1:?¢11 r1 d
" qchcm eak[z_e_. _1'1_1'11¢-§1£~;`1111:£11111115

   
 

 

-~ ¢~MM-_-“.na_v\- san _=-;',-W

 

 

 
    

 

 

 

 

 

 

 

H§§»';¢c`r§§li' H:jsr`§ ql.`réll!§,! - Tfll_£ p<".~[;hq doil'.is§ii§:' _

_ _1 1 __ -=1_'=1§1¥' aént`un".lu'i .mu¢i1if(dis1jng;§|gp:m£!~nl

aemian;th. 's'=g_g_:§»_;;_/;jj smu-mma ;s» f 1‘2_¢1¥&’1"11 r»qz_¢¥ei ,n:¢niaz n§+.ha,
_ ` _ qumrar;m,-mm cede ’1_¢_1¢_='11'&_¥1=».~»111-»1:111¢

.Baznéltjij Pé:'t;iér _ -;_ -'=
ish_il__d __ _, _
ChT_f_‘d
_¢:l_‘c_lm

§m[_ll<> <>'_1"%\3 Sign{¢iclrm mfa-155 n

   
  
 
 
 
 
  
 
 
  
 
   
 

EB_f C_H_N\§GE 'H,'l DDT§E¥.STIC F'ARIPJER§H[P
- 'rsi’£y,- f elgra»atanutw the Uhi~mrs_fry Be_z_m_»)[r_`£s Erfilqaj lf; ihsmrh= any change
` ` ` ¥;`.:t_'¢'_d;usd brbe nt r=srd=nna, 1=.1_|_1)]_'9`1:&{1‘11
[gsynds|blht}*} ns qz_ar§_ifiad dn tl. '1\_`5
sgt-191- 1*111§1`111¢:€~3' é| iglh'e jur mg e_f 515 §Jn{véc\$|`tv benefits cv
1_1 _'-‘1`1_ '¢:|F'i;_vd of s __ _|_:jr`t{at]_ afrng ai tennmatro n fai'
`L-_‘.ar'rt`pr ,t~_.»h _1ch 51_:11,!1£_£51' 1121_`1};111¥;12113 dominic marinm':»;h|p

 

“ d t_hajrq_:'h§ -11€jfen'11:il} l:-é§\ §l_lg"'c_b_~]e_ Ei_.? xiiin_tlrju`e h_a-_a_l_th hahb_fj_k`s at

_ _ _ €_Fé>_r cqr'npara`f:ie f‘.)_e_néfits} foi' _1_11:> ‘ ghre§l 1_61 m'r)n_th_q
.=R`é_r.tha Hlin`g of;§§ Statz»ment<: §1'1'111 11111'1 `-‘;»f Démes_i?_c Parinbr..mp 111111='3; _;"ié';j‘k:,r`.t¢i"»'i ih§£ir.'anoz
_1:11_11"£€11_',_’]'1`1;=_ r_§teq 391" ¥;pw.==-_'rzi_gg i\_ill,!_ E£=_`t_ha- -gra_\¢a_r||l]g; E`J:_'p`i\*_ea_s{t',\' r`.Eit__.=_-é_\ `pluq_ 1a _11 _ adm.nfrtm’t|on f_a_e`,

    

_ ' rdques?,irgt}`ié i:'ni'\tini.rahp'r\_o'f
'gl'_bn' 111th domesxr¢ 11`1:1_1111§131`119

11_'1‘11;1-1_'~\_.{£11111_11?£["111'1111¢ purpaA '1:1`1 dcxesm:rarna eligibill_:~,r fur 1115
. 1'1§‘1 Unl\:arel€\, s_ [naur'an<:é cel"riera and underihaunlvars\ty"a

_:'~`2_, \k'e\:}a'r"d_F-g t`h‘_at_ my :11'_11_1£ zi[ cap_ra¢en’cadur.=,fhu’¢ avc_: haw made grid Infc_11111_alf¢_)n-tf1:d“- we i_§awe_

gme"nk-' amphedh¢retcwre$u\hén§lc,

3 1=.`1’1§ té_13c _gu fré'd da§anc¥entsgndtha am ',¢§a Elr:-.s au.@ffld;€ht
P-§lr{ne`:s" fi`:'r

 
  
  
 

` ` én'g_a:fc; 1`1_'¢`}131§ `111¢ H&ri#Fi§s "EI`JEr`-j¢.'e' ma\'ra*;mr¢%»\ ".e' £g'ré_;,»zp_
1_"01‘_§1113111[{?¢1, 11 i'ri_cu_w_ as :_1 requlwzf`any m1s:a|1;ésema:ion, 111

islip__ last di th' ls échfa\3.3: zé"§i.r|daliii;e bF oi.l"r’ duit`m&fid paf'tnarshl§: i;~'r`vé '{'.:u@ '£\nd éi_ccij r`a"lE ér'11'3 that -

 

 

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 25 of 49

63

 

 

.511)!111111<15"'§£1’1-' " " ":Aa,ac}rngs~:afemagi- wé'§'s_€éh egan1515¢5115har*.ahkafurwm:h
' ' ' 'wcln»g¥ermlnau¢nof

    
 

 
  
  

§.11_11_11
151"1_- ’cb rep;=.;{b nef]ts \:'B;§ivéd.

.5; W`_e'. pfh'rm, 1111 `¢rpanélties §f_p'mjury thai ihé" ais'éct;ch‘i;- -'m_ 111[:; h?il_c`$§‘,'it 1111 111.1‘5111€111>6:1"¢¢'1 Eo¢'. the
_b&é_to£ `;'f.l:` kiio§'}'l§¢[ga 511 ii 551 lef'.

 

 

 

 

 

 

 

`_Emp_:¢'>;,»ej§;sl'gn_a-;_WEE 1311¢.
§rr‘»pl`<>jeel'fé\fu'.ll`_:: n

111-1111151111111111{111 l ` " ' " j ' F.EE'¢=.
511110;5!@»111111¢1’111511 1111111;113`¢5111:1
1111111§11¢'1.111151111111151111111111 l ' 1111

lilaas'{§ §§bm&¥§1s .Z%_E§_d_z`i§i_t__nhd a_|[ mJ]J|§dl:Eihg_'dvu¢_lmeni-é§}u'_n €o:

'|'Pve Eenef‘t's diffile
'H,- .

 

Y 1
¥-1='. 111111154050

 

Fbru§r:= ’n;_:`%£ne |"~1‘13,1 Bemrliis-HTII-:.§' 1>\1[',1:

._=._ .. 7 ,.

Er-hp|ps,rae Laetr£al11\_e, Fi\"s*:'h'srri E, Middle-lr\it‘|z'\ Emp[m,*ae T-.*‘a'l.l ID

 

 

P.§pl‘_&¢{i'e,d 1 113_-` Sen¢".‘iis .S_jne_qialigt:

B`§d`a`; _

‘.¢w`\-¢~,.~ 11111 ____-_"»~‘

 

 

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 26 of 49

64

APPEND IX D

To: All Supervisors

From: Jules A. Martin, Asst. Vice President

Date: June 20, 2001

Re: Guidelines regarding disciplinary action taken because

of excessive lateness by Security Officers (Amended)

The following guidelines are issued to help you take appropriate
disciplinary action when a Security Officer is excessively late
for duty.

An oral warning should be issued whenever a security Officer is
late six times within a six-month period.

A written warning should be considered when there is another
lateness within a couple of weeks of an oral warning, or two
latenesses within a couple of months of an oral warning, or
three latenesses within six months. The length of the lateness
should be considered and disciplinary action deferred if the
lateness is 5 minutes or less. However a written warning should
be considered whenever a Security Officer is late six times
within six months of an oral warning regardless of the duration
of the lateness.

A suspension ranging from one day to three days in duration
should be considered in accordance with the guidelines for
written warnings. The length of the suspension should depend on
the length of latenessesr how soon they occur after the written
warnings, and whether they are clustered (e.g., three latenesses
in one week).

Discharge may be considered at any time after a Security Officer
has been suspended, using the same guidelines. §ll disciplinary
actions should be based on the Security Officer's entire record
and previous disciplinary actions should always be stated in
written warning, suspension notices and discharge notices.

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 27 of 49

65

Absenteeism and tardiness are closely related indications of §
attendance problems and the Security Officer's record with ,
regard to both should be considered before taking disciplinary

action.

Security Officers must be given the opportunity to explain their
lateness and reasons given, if any, must be taken into
consideration. Lateness caused by verified serious transit,
traffic, and weather conditions may be excused. However,
Officers who choose to live at a distance from the work location
without pubic transportation, for example, cannot rely on
traffic problems to excuse recurring lateness.

ln cases where you believe clarification or modification of the
guidelines is necessary before taking disciplinary action,
contact Assistant Director of Security Administration.

Case 1:19-cv-OO267-.]PO Document 1-3 Filed 01/09/19 Page 28 of 49

66

_APPENDIX E
JOB DESCRIPTION OF SECURITY SPECIALISTS
Perform duties of uniformed Security Officers
Perform duties previously performed by Elevator Starters.

Roving Patrol (Touch Response Electronic Patrol (T.R.E.P.),
Bobst Library. The purpose of Roving Bobst Patrol is to
locate and place an "Unattended Property Notice“ on
personal property of library user. Duties of Security
Specialist shall include:

l. Conduct floor by floor patrol in accordance with
T.R.E.P. schedule. Designated floors shall include
Level "B" through llth floor.

2. Perform T.R.E.P. Patrol in Bobst.

3. Locate and place "Unattended Property Notice" on
unattended personal property in Bobst.

4. Prepare report of the number of "Unattended Property
Notices" served, the location, and the time of
service.

5. Submit report at the end of tour to the desk sergeant
at Command Center.

6. With courtesy and respect, remind library users of the
need to refrain from eating and drinking in the
library.

?. Request the assistance of a female officer or

supervisor when check of female rest room is required.

While Bobst is the present focus of unattended property
patrol, nothing contained herein shall restrict such
assignment at other buildings.

Under the supervisor of Desk Sergeant perform Dispatching
Duties:

l. Promptly dispatch calls for service.
2. Become proficient in all Public Safety Department
Radio Codss.

Case 1:19-cv-OO267-.]PO Document 1-3 Filed 01/09/19 Page 29 of 49

67

An enclosed Bike Rack (116 spaces) in the rear of the

Tisch building, which is controlled by card access, is l
open for authorized NYU One Card Access holders. Duties §
of a Security Specialist shall include:

l. Check to identify bicycles that have been stored for
more than twenty_four hours.
2. If a bike is suspected of being stored for more than

24 hours, under the direction of a supervisor remove
seat and deliver to Central Command, Lost and Found
for vouchering. Record date, time, and description of
bike.

3. Take a photograph of any bike that is the subject of a
seat removal. Stamp the rear of the photo with a
Time, Date and Location Stamp and fill our Bike Seat

Removal Report.

4. Check Bike Rack at least twice a tour, once during the
first two hours and once during the last two hours.
5. Attach a Notice of Seat Removal to the affected bike

recording on the Notice the date and time of seat
removal. The Notice will direct the owner to Central
Command for retrieval of bike, subject to property

identification.

6. Plaoe a Public Safety Department security cable
through both bicycle wheels and

7. If a removed bike seat is in the possession of the

department for more than twenty-four hours, the seat
will be restored to the correct bike. The bike will
then be removed (owner's security device removed) to a
location under the control of the Public Safety
Department for storage.

While the Bike Rack in the rear of Tisch is the focus of
the above procedure, nothing contained herein shall
restrict assignment of Security Specialists at other future

Bike Rack locations

Assist Supervisor of Lost/Found. Under the direction of
Evidence/Lost/Found Supervisor or Tour Supervisor or
Sergeant, the duties of a Security Specialist shall

include:
l. Receive, record and label property.
2. Perform intake functions.

Case 1:19-cv-OO267-.]PO Document 1-3 Filed 01/09/19 Page 30 of 49

68

3. Examine property to insure proper identification.

4. Store and safe guard recorded property for easy
retrieval.

5. _Secure and maintain storage area.

6. Determine identity of person{s) requesting release of
property. Verify identification and proof of
ownership.

?. Secure the approval of Lost and round Supervisor or in

the absence of Lost and Found Supervisor, the Tour
Supervisor or Tour Sergeant prior to release of
property.

Under the supervision of Tour Sergeant, monitor at Central
Command; alarm systems, security cameras and other security
surveillance systems (except slow scan) within the campus
to detect unusual conditions or occurrences.

Perform Duty at Dental Center when required. Duties shall
include:

l. Monitcr Close Circuit Television.

2. Patrol front lobby, creating a presence for persons
entering or leaving Dental Center.

3. Make proper notifications and prepare report for
Public Safety Department in connection with said
assignment.

When on patrol, keep supervisor informed of campus
conditions.

When directed by a supervisor, pick up and deliver students
to medical or other campus locations.

Distribute Department mail.
Remain available for service or assignment and in a
location known to Tour Desk Sergeant when not on

assignment.

Perform duties as Command Center main telephone Switchboard
Operator. Duties shall include:

 

-¢'O

CaSe 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 31 of 49

69

l. ` Answer telephone promptly, stating in courteous and
professional manner, "Public Safety Department,
Security Specialist' , May I help you?"

2. Notify Desk Sergeant of all important messages.
3. Maintain Protection Department Telephone Dispatch Log.
4. Maintain duplicate copy of Protection Department Roll

Call making adjustment as needed or as directed by the
Desk Sergeant.

Immediately notify Desk Sergeant of any Public Safety
Department member calling for a sick day, emergency
day, emergency vacation day, etc.

La"l

Perform meal and vacation reliefs.
Perform openings and closings as needed.

Perform clerical and/or administrative duties as pertaining
to their assignments in the Public Safety Department.

Within a reasonable period of time, Security Specialists
shall be required to be Scooter qualified after joining the

Public Safety Department.

Assist the Director of investigations when needed to
address property crimes or crimes listed in the N.Y.S.
Penal Law. Security Specialists shall not be required to
investigate other members of Local One Security Officers

Union.

Assist in patrol strategies and initiatives developed for
the purpose of combating crime enumerated in the N.Y.S.

Penal Law.

CaSe 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 32 of 49

70

APPENDIX F
Authorization Form

To: Date:

 

You are hereby authorized and directed to deduct an
initiation fee from my wages or salary as required by Local One
Security Officers Union, as a condition of my membership an in
addition thereto, to deduct each month my monthly membership
dues from my wages or salary; and to remit all such deductions
so made to Local One Security Officers Union, no later than the
tenth day of each month immediately following the date of
deduction or following the date provided in the Collective
Bargaining Agreement for such deductions.

This agreement in a voluntary act on my part and hall be
irrevocable for a period of one (l) year or until the
termination date of the Collective Bargaining Agreement,
whichever is sooner, and shall, however, renew itself from year
to year unless the employee gives written notice addressed to
Local One Security Officers Union @ 419 Lafayette Street, New
York, NY lOOll at least 15 days prior to any termination date of
the revocation of this authorization.

Name:

 

Address:

 

 

Soc. Sec. #

 

Signature:

 

CaSe 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 33 of 49

71

APPENDIX G

This Agreement expressly includes all side agreements or
written amendments to all contracts covering this bargaining
unit signed prior to July l, 2006, except those that expire on
their own terms prior to July l, 2006 and any that are
inconsistent w_ith the written terms of this Agreement.

consist of either th
equivalent coverage or any He.alth Mainteu

CaSe 1:19-cv-00267-.]PO Document1-3 Filed 01/09/19

72

APPENDIX H - 1

Group Health Insurance

Page 34 of 49

A. For calendar year 2013, group health insurance plan for all employees shall

may participate each with the following features

9

Priinary Carc Physician Ofilcc Visit
Specialist Oi`iioc Visii:

Dccluctible (In~thworlc)
Dcductible (Out of thworl<)

Coinsurancc (ln-Network)
Coinsurancc (Out of l\lctworlc)

Maximurn Out-of-Pockct (ln-Nelwol'k)

UHC POS
$15 copay
$25 copay

None
$400/$1,000

10%
30%

$2,000/$4,000

Maximum Out-cf~Pocl<et (Out of thworl§) $6,000/$12,000

Ernergcncy Room

hi~Patieut liospital (ln~Networl<)
In»Paticnt Hospital (Out ofl\lctwork)

Out-Patient Surgcry (ln~NetWork)

Out-Patient Surgery (Ou.t of thwork)

Prcscription Drugs Rctail

350 copay

10%
30%

lO%
30%

$5/$10/$30

(fleneric! l:"refcrrcd Brand/ Non-Prcfcrrcd Brand)

l\/lail Ordcr (3»1nonth supply)
(Geneiic/ Profcn'ccl Brand/ Nou~Prefcrrcd Braud)

$10/$30/$50

c United Hcalth Caro Point of Service `Plan (UHC POS) or Substantially
alice Organization (HMO) in which the University

I-IMO

 

$10 copay
$20 copay

None
None
Noue

$50 copay

$100 copay
$50 oopay
35/$10/$30

$ l 0/$3 0/$50

B. Thc group health insurance monthly premium schedule for employees shall be as

 

 

 

 

follows:
Emolovec Emnlovce & Spouse Employec & Employee &
Childl rand Family
2013 $0 $65 $65 $80

 

 

 

 

 

 

 

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 35 of 49

73

APPENDIX H` ~ 2

 

A. Fcr calendar years 2014, 2015, 2016, 2017 and 2013, group health insurance plan for all
employees shall consist of either the United Hcalth Cai‘e Point of Seiyice Plan (UHC POS) or
substantially equivalent coverage or any Health Maiutenauce Organization (HMO) in Which the
University may pm'ticipate, each With the following features:

UHC I’OS HMO
Prinimy Care Pliysician Ofilce Visit $20 copay $20 copay
Specialist Ofi'icc Visit $30 copay $30 copay
Dcductible (In-Networl<) $200/$400 $200/$400
Deductlble (Out ochtworl<) $800/$1,600
Coinsurance (ln~Networl<) 10% 10%
Ccinsurance (Out cf thworlc) 30%
Maximuni Out~of~Pocl§et (In-Networlc) $2,000/$4,000 $2,000/$4,000
l\/laxirnuin Out~of~Pcclcet (Out of thwork) $6,000/$12,000
Emcrgency Room $75 copay $75 copay
ln-Paticnt Ho Spital (In~Networl<) 10% 10%
lu-Patient Ho spital (Out of l\letwork) 3 0%
Gut~Patlcnt Suxgcry (hi~thwork) 10% 10%
Out-Patient Sm'gcry (Out of Netwoi'l<) 30%
Prcsoription Drugs. Retail $5/$20/$55 $5/$20/$55
(Generic/ Prefcrred Brand/ Non-Prefen‘ecl Bi'aud)
Mail Grder (3 -month supply) $ l 0/$5 0/$75 $10/$50`/$75

(Genei'ic/ Prefen'e<i Bi‘and/ Non-Prefcned Brand)

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 36 of 49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

74
B. The group health insmaucc monthly premium schedule for employees shall he as follows:
UHC POS
Emolovee Emolovee & Soouse Eniplovee &, Employec &
Child(rep) Family
2014 $25 $70 $70 $35
2015 $30 $75 $75 $90
2016 $35 $80 $80 $95
2017 $40 $85 $85 $105
2018 $45 $90 $90 $115
HMO
Employec Ernolovee & Spouse Emolovec & Employee &
Chilcl(ren} Faniilv
2014 S40 $95 $95 $145
2015 $50 $105 $105 $155
2016 $60 $115 $115 $165
2017 370 $125 $125 $175
2018 $80 $135 $135 3185

 

 

 

 

 

 

 

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 37 of 49

75

APPENDIX I
Courses referred to in Article 42, Staff Training:

Basic Skills

WRITl-CE9062 Writing en the Job

TPGPl~CE9131 Math Review for GRE/GMAT

FINAl~CEQBBO Personal Finance: Developing Your Financial Plan

Grad School Preparation

TPGPl-CEBll? LSAT Preparation
TPGPlHCE9116 GMAT Preparation
TPGPl~CE9115 GRE Preparation

Career Change/Jbb Advancement

CELPl»CEQOGS Career Changing in your 205 and 303

CPDClMCEBB?l Career Planning and Development throughout Working
Life

CELPl~CEQZSB Turning Your Passion into Your Profession

IT Skills
INFOl-CE9903 Access: Designing and Developiug a Database
INFOl-CE9131 Create Youx Own Website_in Three Easy Sessions

DDRWl~CE9004 Illustrator l: Foundations

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 38 of 49

76

NEW YORK UNIVERSITY / LOCAL ONE SECURITY OFFICERS UNION

sussTaNcs sser PoLIcY

lt shall be the agreement between the Employer and its
security employees that the Substance Abuse Policy as described
below shall be in effect. Among the provisions, the Substance
Abuse Policy consists of both Random Drug Testing and Reasonable
Suspicion Drug Testing (also referred to as drug testing for
cause}.

A. Definitions
For the purpose of this article the following
definitions shall apply.

l. Random Drug Testing g means testing security
employees on an unannounced, random basis without reasons.

2. Reasonable Suspicion H means that the employer
believes, based on specific observations, including but not
limited to, the employee’s appearance, behavior, or speech that
the employee has violated the prohibitions of this policy
concerning the illegal use or abuse of drugs or controlled
substances. These observations may include indications of the
effects of the use or abuse of drugs or controlled substances.

3. Certified Laboretory ~ means a laboratory certified
by the U.S. Department of Health and Human Services (“DHHS”)
which meets the DHHR’s “Mandatory Guidelines for Federal
Workplace Drug Testing Programs", as amended.

4. Chain of Custody ~ means procedures to assure the
integrity of each urine specimen by tracking its handling and
storage from point of specimen collection to final disposition
of the specimen. with respect to drug testing, these procedures
require that a chain of custody form be used from time of
collection to receipt by the laboratory. Upon receipt by the
laboratory of the specimen, an appropriate chain of custody form
will account for the sample within the laboratory. Chain of
custody forms must, at a minimum, include an entry documenting
the date and purpose when a specimen or portion of the specimen
is handled or transferred and identifying every individual in
the chain of custody.

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 39 of 49

77

5. Employer Vehicle - means an automobile, truck, van
and any Other power»mechanized vehicle including scooters.

6. Employer Test ~ in drug testing, means a second
analytical procedure to identify the presence of a specific
controlled substance or metabolite that is independent of the
screening test and that uses a different technique and chemical
principle from that of the screening test in order to ensure
reliability and accuracy. The secondary analytical procedure

uses a gas chromatography/mass spectrometry (GC/MS) or equally
reliable method to ensure reliability and accuracy of test

results.

7. Controlled Substance and Drug ~ are used
interchangeably in this policy and mean marijuana, cocaine,
opiates, amphetamines and phencyclidine (PCP) and any other
substance included in Schedules l through V, as defined by
section 812 of Title 21 of the United States Code, as they may
be revised from time to time. The term “controlled substance”
and/or “drug” includes legal substances obtained illegally
and/or used in an unauthorized manner, but does not refer to the
proper use of controlled substances authorized by law which do
not affect job safety or performance.

8. Conviction - means a finding of guilt, including a
plea of nolo contendere, or the imposition of sentence, or both,
by any judicial body charged with the responsibility to
determine violations of the Federal and State criminal drug

etatutes.

9. Criminal Drug Statute » means a criminal statute
involving the manufacture, distribution, dispensation, use or
possession of any controlled substance.

10. Employee ~ means full-time and part»time
bargaining unit employees in the Publio Safety Department.

ll. Medical Review Officer ("MRO") w means a licensed
physician (medical doctor or doctor of osteopathy) responsible
for receiving laboratory results generated by an employer’s drug
testing program. The MRO must have knowledge of substance abuse
disorders and appropriate medical training to interpret and
evaluate an individual’s confirmed positive test result, medical
history and any other relevant biomedical information.

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 40 of 49

78

12. Negative Test Result ~ in drug testing, means a
result reviewed by a MRO that has no evidence of prohibited drug

U.SE.

13, Positive Test Result w in drug testing means a
drug test result reviewed by a MRO and verified to have evidence
of prohibited drug use.

lé. Refuse To Submit ~ means that the individual (1)
fails to provide urine or an adequate amount of urine for drug
testing without a valid medical explanation after he or she has
received notice of the requirement for testing in accordance with
the Employer Substance Abuse Policy, or (2) engages in conduct
that clearly obstructs the testing process, or (3) fails to
complete the drug testing required forms.

15. Screening or lnitial Test ~ means for drug testing
an immunoassay screen to eliminate "negative" specimens from
further consideration.

16. Workplace ~ means a site for the performance of
work to be done in connection with the Employer's business. This
includes, but is not limited to, all structures and surrounding
properties at which the Employer conducts its business, any
Employer vehicles or equipment whether owned, leased, or used,
whether or not on Employer premises, and any other location in
which Employer work or business is performed.

B. Substance Abuse Policy
Prohibited Conduct Concerning lllegal Drugs

l. Employees are prohibited from engaging in the
unlawful or unauthorized use, manufacture, distribution,
dispensation, sale or possession of illegal drugs or controlled
substances in the workplace including: on Employer's premises,
in Employer's vehicles, or while engaged in Employer activities,
or while working for the Employer at the premises owned/leased
or controlled by the Employer.

2. Employees are prohibited from reporting for dutyr
or remaining on duty when the employee uses, or is under the
influence of any drugs, except when the use is pursuant to a
doctor’s orders and the doctor has advised the employee that the
substance does not adversely affect the employee's ability to
safely perform his or her duties and responsibilities.

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 41 of 49

79

3. Employees are prohibited from continuing to work if
they have tested positive for illegal drugs.

4. No supervisor who has actual knowledge that an
employee has or is engaging in the unauthorized use of
controlled substances while in the workplace shall permit the
employee to continue to work.

C. Prohibition Against Working or Reporting to Work While
Using Any Legal Drug Which Affects Safety or
Performance

l. Use of any drug while engaged in Employer work
activities is prohibited to the extent such use may affect the
safety of the University community, the employee, co-workers and
the public.

2. An employee using any medication that contains a
controlled substance has an obligation to inquire and determine
whether the substance the employee is taking may affect the
employee's ability to safely or efficiently perform the
employee's duties and responsibilities.

3. Any such information must be reported to the
Employer prior to the start of the tour, without disclosing the

identity of the substance.

4. An employee may continue to work, if the substance
does not adversely affect the employee’s ability to safely and
efficiently perform the employee’s duties and responsibilities.
Employer shall not be required to make reasonable accommodation
associated with employee drug use.

D. Notification Drug Conviction
Employees must notify Employer of any criminal drug
conviction within five (5) days of such conviction.

E. Reasonable Suspicion Drug Test
l. en employee must submit to a reasonable suspicion
drug test when a supervisor believes that the employee has
violated the drug prohibitions contained in this policy. h
reasonable suspicion determination must be based on specific,
articulated observations as described in Section A, Subsection

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 42 of 49

30

2. In addition, these observations may include indications of
the chronic and withdrawal effects of use or abuse of drugs.

2. A reasonable suspicion determination for a drug
test may be made at any time the employee is at work.

3. The supervisor who makes a reasonable suspicion
determination will not assist in the drug testing procedureo

4. The Employer shall transport or ensure
transportation for the employee as soon as practical to the
collection site for the collection of urine specimens.

5. The employee must submit to reasonable suspicion
drug testing upon request.

6. Before an employee is required to submit to a drug
testing for cause, an independent observation by a supervisor of
equal rank or higher must be made to confirm the findings of
reasonable suspicion.

7. Documentation of the observations leading to a
reasonable suspicion drug test must be prepared and signed by
the supervisors who made the observations.

9. The employee will be suspended without pay after
the completion of the drug test, pending the test results. If
the test results are negative, the employee will be compensated
for all time lost from work, which is directly attributable to
the request to take the test. However, no compensation shall be
available to an employee who is already on suspension at the
time the employee takes the test based upon conduct other than
the suspected violation of the Employer’s substance abuse
policy. The Employer also reserves the right to evaluate the
conduct of the individual, which warranted the reasonable
suspicion drug test to determine if the conduct in and of itself
should warrant discipline, up to and including termination.

F. Self~Identification of Substance Rbuse Problem

If an employee voluntarily has self-identified himself or
herself as having a drug problem and/or voluntarily requests
assistance for such a problem before being selected for a
required drug test and the employee has not violated this policy
in any way, the Employer will refer such an employee to an
assistance or rehabilitation program. The employee must

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 43 of 49

181

satisfactorily complete any assistance or rehabilitation
program. Any costs associated with the program are the sole
responsibility of the employee. Upon being certified by the r
assistance or rehabilitation program that the employee is fit to l
return to duty, he/she will be returned to duty on the following
conditions. Upon such.employee’s return to duty, he or she will

be required to submit to a drug test and must receive a negative

result. Such employee also will be required to submit to

follow~up drug testing. The number and frequency of such

follow-up testing shall be directed by the Employer and consist

of at least six (6) tests in the first 24 months following the

employee's return to duty. Self~ldentification will not apply

after an employee has been selected for either testing for cause

or random testing.

G. Laboratory Drug Testing Procedures

The Employer’s drug and testing procedures comply with the
Federal Procedures For Transportation Workplace Drug and Alcohol
Testing Programs. These procedures ensure the integrity,
confidentiality and reliability'of the testing processes,
-safeguard the validity of the test results and ensure that these
results are attributed to the correct employee. Further, these
procedures minimize the impact upon the privacy and dignity of
persons undergoing such tests to every extent feasible.

A. Drug Testing Procedures

- All drug tests conducted pursuant to this policy shall
be performed by a certified laboratory. .

1. Confirmation and review of drug test results

(a) All prospective drug test results will be
confirmed by gas chromatography and
maspectrometry (GC/MS). All confirmed positive
drug test results will be reviewed by a medical
review officer ("MRO.") to determine whether
there is any legitimate explanation for the

1 ' positive test result. This review shall include
medical interview, review of the employee's
medical history, or review of any other relevant
biomedical factors and all medical records made
available by the tested employees.

(b) Employees testing positive will be given the
opportunity to discuss with the MRO any
legitimate explanation for the positive test

Case 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 44 of 49

82

result. If the MRO determines that there is a
legitimate medical explanation for the confirmed
_ positive test result, the MRO will report the

test result to the Employer as negative. If the
MRO determines that there are no legitimate
explanations for the confirmed positive test
result, the results will be verified`by the MRO.

(c) The MRO may verify a test as positive without
having communicated directly with the employee
when:

i. the employee expressly declines the
opportunity to discuss the test

or

ii. the designated Employer’s representative has
successfully contacted the employee and
instructed the-employee to contact the MRO and
more than five (5) days have passed since the
employee was contacted by the Employer’s
representative.

2. Right to have split specimen analyzed

All employees have the right to request, within
72 hours of being notified by the MRO of a verified positive
test result, that the split specimen be analyzed in a different
DHHS certified laboratory, for the presence of the drug(s) for
which a positive result was obtained. If the split specimen
fails to reconfirm the presence of the drug(s) found in the
primary specimen, the MRO shall report the test result as
negative. An employee who requests that the split be tested must
pay for the cost of the split specimen.

3. Inability to provide adequate amount of urine
specimen '

The employee must provide at least 45 milliliters
of urine for a drug test. If the employee is unable to provide
such a quantity of urine,-then the employee will be instructed$
to drink a set amount of fluid and after a period of up to two
hours, again attempt to provide a complete specimen. If the
employee is still unable to provide an adequate specimen, the
MRO will refer the employee for a medical evaluation. If the MRO
determines that there is no legitimate.medical explanation for
the employee's failure to provide an adequate amount of urine,
this will constitute a refusal to submit to a test and the

CaSe 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 45 of 49

33 -\
employee will be terminated.

H. Consequences for Polioy Violations and Refusal to Submit t
to a Test _ ` ’

l. Positive Test Results

Any employee who receives a confirmed positive drug
test result will be terminated, except an employee who receives
a confirmed positive drug test result as a result of a random
test and who has not previously violated the policy in any way
will be treated as a person who has “self identified” as having
a substance abuse_problem as set forth in paragraph F of this

policy.

2. Refusal_to Submit

Refusal by an employee to complete the drug testing
forms, to provide a specimen, or an adequate amount of specimen,
or otherwise cooperate with the testing process in a way that
prevents the completion of the test will constitute a refusal to
submit to a test and.the employee will be terminated.

3. Altered Or Substituted Urine Specimens
An employee found to have altered or substituted a

specimen will be terminated.

I. Notification of Test Results
_ Employees will be advised of drug test results if the
results were verified positive and which drug or drug(s) were

verified as positive.

The University will designate a reputable third~party
drug~testing laboratory for the purpose of this agreement and .
will notify the Union of the name and address of the laboratory.
The Union may have two (2) representatives visit the laboratory
and interview laboratory personnel and review laboratory

procedures.

J. Access to Records and Confidentiality of Test Results
The Employer will maintain records of all test
results, both positive and negative, in a secure location with
controlled access. The laboratory may disclose drug test results
only to the MRG. The MRO may disclose test results only to the
individual tested, designated Employer representatives, a
treatment program, or a court of law or administrative tribunal
to the extent required by law. Beyond that, results shall not be
released to any person without the individual’s written consent.

CaSe 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 46 of 49

84

In addition, an employee, upon written request, may obtain
copies of any records pertaining to the employee's drug use,
including test records. The Employer will promptly provide the
records requested by the employee.

K. Inspection
Employees suspected of illegal drug use shall
cooperate in any official investigation. All property used by
employees including desk, file cabinet, lockers, and employer
vehicles shall be the subject of an inspection without notice.
All inspections will be conducted in the presence of a union
member.

L. Consent of Employees
All employees are required to consent to drug testing
and/or inspections pursuant to these policies as a condition of
employment and continued employment. Consent to drug testing and
searches include an employee's obligation to fully cooperate.
Upon request, such person must promptly complete any required
forms and releases and promptly provide a sample for testing.

M. Employer Random Drug Testing Procedure

l. All current and future full-time and part~time
Security Officers/Security Specialists and all other persons in
the Public Safety Department (except those covered by a
different collective bargaining agreement than Local One) who
are employed by the Employer shall be the subject of random drug
testing and reasonable suspicion drug screening to detect the
use of illegal drug or controlled substances. Employer may
randomly test up to ten (10) employees in each calendar month.
If an employee is selected for a random test he/she would not be
subject for selection for the next one hundred twenty (120)
consecutive days. Effective July l, 2004, he/she would not be
subject to selection for the next ninety (90) consecutive days.

2. Random Drug Testing shall occur during thirty~six
(36) unspecified intervals (no more than three intervals per
month), where security employees will be randomly tested using a
sampling methodology to detect the illegal use of
drug/controlled substances covered by this agreement. Random
Drug Testing shall_be conducted throughout the year on a random
unannounced basis. Testing shall occur at a time consistent with
designated platoon assignments. Security Employees will be
selected for random drug testing by a process that ensure that
each covered employee has an equal chance of being tested each

CaSe 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 47 of 49

85_

time selections are made. Employee will be tested only for
illegal drugs or controlled substances. No other substances,
such as alcohol, will be screened. _ - j _ y

3{ The designated laboratory shall perform the random
selection of security employees for random drug testing. The
interval used will be at the discretion of the designated
laboratory. The selection of officers to be tested on a random
basis shall be accomplished by placing only the social.security
numbers of all security employees, except clerical employees
4covered by other collective bargaining agreements, in a computer
program used by the designated laboratory to produce a random
\selection of up to ten (lG) employees during any calendar month
covered by this agreement.

4. On the day when the employee/s are to be tested, a
list of employee social security numbers will be generated at
random until a sufficient number of employees are available to
meet the established guidelines.

5. When employees are randomly selected and the
Employer is notified by the laboratory, the Employer will make
the proper entries in a “Confidential Drug Test Log” and
immediately notify the officers who are scheduled for testing.
'Arrangements will be made to have a supervisor in the rank of
sergeant or above escort selected officers to the testing site
consistent with the provisions of this agreement.

6. Employees must report for testing as scheduled and
if assigned to the Second Platoon, within three (3) hours of
notification during lab hours of operation. Employee will report
to the Public Safety Department'Human Resources Representative
or a designee at ? Washington Place, 2nd Floor, where Employer
will make arrangements to transport employee to the laboratory-
testing site and back to the location of their time clock.

?. At the test site, employee will be required to
prepare all forms associated with the testing process. Employees
scheduled-for testing will present their authorized NYU
Identification card and test authorization form to the -
designated lab representative. Failure to comply with'any of the
above instructions will be deemed a “Refusal to Cooperate” and
will be grounds for immediate suspension and termination.

CaSe 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 48 of 49

86

8. Security Officers assigned to the First Platoon
(2300 - 0700 hours) shall report to the Public Safety Human'
Resources Representative at 7 Washington Place, 2nd Floor
immediately following their tour of duty unless there exists a
defensible absence excuse as listed in Section N of this
agreement. nrrangements will be made to escort employees to the
designated testing site. Employees will be paid from the end of
their tour until they are returned to their time clock.

- 9. Security Officers assigned to the Second Platoon

(0700 ~ 1500) shall report to the Public Safety Human Resources
-Representative at 7 Washington Place, 2nd floor, immediately
upon notification unless there exists a defensible absence as
listed in Section N of this agreement. Arrangements will be made
.to escort employees to the designated testing site.

'lO. Security Officers assigned to the Third Platoon
(1500 ~ 2300 hours) shall report to the Public Safety Human
Resources Representative at 7 Washington Place, an Floor, at
the start of the tour unless there exists a defensible absence
as listed in Section N of this agreement. Arrangements will be
made to escort employees to the designated testing site.

N. Defensible Absences'

. Employees selected for random drug testing pursuant to
this procedure must appear for the scheduled testing unless
absences are the result of:

Training outside the City of New York
nuthorized Military Leave ‘

Jury Duty ~

Currently on authorized Sick Leave

. Annual Vacation

Regular Day Off

Documented Death~in~ family

Designated laboratory not open for business
Severe Weather

0. Documented Transportation Failure

i-‘\QOD--.IC§\UT\-bb.}l\)}--l

Employees who are selected for drug testing must
provide written documentation within 30 days to the Employer
regarding the above defensible absences. Employees who fail to
appear due to_ a defensible absence will be rescheduled for a
drug~screening test within 20 days of_ return to duty on a date
determined by the Employer.

CaSe 1:19-cv-00267-.]PO Document 1-3 Filed 01/09/19 Page 49 of 49

87

O. The Employer Shall be Responsible for Schednling and`
Administration of Drug Screening When Reasonable Suspicion l
Exists Involving the Use of Illegal Drug or Controlled

Substances

l. When it is determined that an employee is suspected
of using illegal drug or controlled substances and a drug
screening test is warranted, follow the procedure outlined in
Section “M” sub-sections 5 through 10 of this Article.

P. Overtime
Employees reporting for testing other then on his or
her regularly scheduled tour will be entitled to at least four
(4) hours of overtime,

Q. Confidentiality _

The positive and negative test results received by
employer through its drug testing program are confidential
communication and may not be used by others except such test
results may be used in administrative or disciplinary
proceedings, hearings, arbitrations, civil litigations arising
from the positive test result or employee initiated action.

